                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

MAXWELL KADEL et al,                      )
                                          )
                    Plaintiffs,           )
                                          )
      v.                                  )            1:19CV272
                                          )
DALE FOLWELL, et al,                      )
                                          )
                    Defendants.           )

                                         ORDER

       Upon consideration of the Unopposed Motion to Extend Expert Discovery

Deadlines, and for good cause shown, it is hereby ORDERED that the motion is

GRANTED. It is FURTHER ORDERED that the deadlines for discovery in this case

shall be amended as follows:

1. The deadline for production of Plaintiffs’ expert rebuttal reports by Dr. George Brown

and Dr. Randi C. Ettner is extended by 10 days to June 11, 2021.

      This, the 12th day of May, 2021.

                                                         /s/ L. Patrick Auld
                                                          L. Patrick Auld
                                                    United States Magistrate Judge




     Case 1:19-cv-00272-LCB-LPA Document 101 Filed 05/12/21 Page 1 of 1
